On Petition for Rehearing.
Petition for rehearing having been filed on behalf of appellant, on the ground that, subsequent to the filing of the opinion in the above cause, on January 24, 1944, the Supreme Court, on January 31, 1944, decided the same issues involved, contrary to the contentions of appellee herein, in the case of B. F. Goodrich Co. v. United States, 64 S.Ct. 471; and it further appearing that appellee desires to submit no answer to the petition for rehearing, nor additional argument orally, or by brief in the event said petition is granted; and the court being of the opinion that the above-mentioned decision of the. Supreme Court is here applicable and controlling, now, therefore,
It is hereby ordered that the petition for rehearing be and is hereby granted; that the judgment of the district court be and is hereby reversed; and that the case is remanded for entry of judgment in accordance with this order.